 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDIMS Manufacturing Company,Inc.andInternation-al Ladies'Garment Workers Union,AFL-CIO,and its Local469. Case 9-CA-2083312 February 1986DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 5 March 1985 Administrative Law JudgeRichard H. Beddow Jr. issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the Charging Party filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusionsand to adopt the recommendedOrder. IORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, IMS Manu-facturing Company, Inc., Leitchfield, Kentucky, itsofficers,agents, successors, and assigns,shall takethe action set forth in the Order, except that the at-tached notice shall be substituted for that of thejudge.iWe shall issue a new noticewhich conforms to thelanguage of thejudge's recommended Order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the Federal Labor Laws when werefused to recognize and bargain in good faith withInternationalLadies'GarmentWorkersUnion,AFL-CIO, and Local 469 as the exclusive repre-sentative of our production and maintenance em-ployees. The Board has ordered us to remedy theseviolations by posting this notice and honoring thepromises contained in it.WE WILL NOT refuse to recognize or bargain ingood faith with International Ladies'GarmentWorkers Union, AFL-CIO, and Local 469 overterms and conditions of employment in the unit setforth below:All production and maintenance employees atthe Employer's establishment located at CaveMill Road, Leitchfield, Kentucky 42754, plant,but excluding all office clerical employees,technical and sales employees, professional em-ployees,computerized cutting and markingmachine technicians and operators, watchmen,guards and supervisors as defined in the Na-tional Labor Relations Act, as amended.WE WILL immediately recognize InternationalLadies'Garment Workers Union, AFL-CIO, andLocal 469, as the exclusive collective-bargainingrepresentative of our employees and, on request,WE WILL meet and bargain in good faith with itover wages, hours of work, and all other terms andconditions of employment and, if an agreement isreached, embody it in a written and signed con-tract.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.IMS MANUFACTURING COMPANY, INC.Bruce H. Meizlish, Esq.,for the General CounselAndrew J Russell Esq.,andW. Kevin Smith, Esq.of Lou-isville,Kentucky, for the Respondent.IrwinH.Cutler,Esq.,of Louisville,Kentucky, for theCharging Party.DECISIONSTATEMENT OF THE CASERICHARD H. BEDDOW JR., Administrative Law Judge.This matter was heard in Leitchfield,Kentucky, on Sep-tember 18,1984.The proceeding is based on a chargefiledApril 16, 1984,as amended May 31, by Internation-alLadies'Garment Workers Union,AFL-CIO,and itsLocal 446.The Regional Director'scomplaint, datedMay 31,alleges that Respondent IMS ManufacturingCompany,Inc. of Leitchfield violated Section 8(a)(1) and(5) of the NationalLaborRelations Act by failing andrefusing to bargain with the Union,following its requeston March 23,as the bargaining representative of the pro-duction and maintenance employees at the Respondent.Subsequent to the hearing, briefs were filed. On areview of the entire record in this case and from my ob-servation of the witnesses and their demeanor, I makethe followingFINDINGS OF FACT1.JURISDICTIONThe Respondent,a Kentucky corporation, is engagedin the manufacturing of clothing at itsLeitchfield facility278 Ni .R R Nn 79 IMS MFG. CO.539and during the past 12 months has provided servicesvalued in excess of $50,000 for enterprises located out-sideKentucky including Gordon of Philadelphia, Divi-sion of Chromalloy American Corporation, a businesswhich shipped goods valued in excess of $50,000 from itsPennsylvania location to points outside Pennsylvania. Itadmits that at all times material it has been an employerengaged in operations affecting commerce within themeaningof Section 2(2), (6), and (7) of the Act. It alsoadmits that the International Union and Local 469 arelabor organizations within the meaning of Section 2(5) ofthe Act.TI.THE ALLEGED UNFAIR LABOR PRACTICESKane'Industries operated a manufacturing facility attwo locations in Leitchfield until the summer of 1983when it began phasing out production.All manufactur-ing operations in Leitchfield ceased on July 27.The International Union was certified as the bargain-ing representative of the employees on November 16,1979,the certification therein reading,"InternationalLadies' Garment Workers Union,AFL-CIO."All orga-nizing was undertaken by the][nternational and it is theusual practice when the International organizes a facilitywith,a substantial number of employees to establish alocal union chapter for that plant if the campaign is suc-cessful.Here, the designation of the Local occurred afterthe certification of the Union as the representative of theemployees at that facility and when the first collective-bargaining agreement was negotiated and signed by theInternational.After the charter was issued the LocalUnion then elected local officers and delegates to the ne-gotiating committee.During the "open period" whichoccurred 60 to 90 days prior to the expiration of the con-tract,a'decertification petitionwas filed.Following anelection on December 1, 1982, and Kane's objections tothe election,the Board issued its Certification of Repre-sentative to the Local Union' on June 6, 1983.Approxi-mately',6 weeks later Kane Industries announced that itwas closing all facilities in Leitchfield, because they wereunprofitable and it ceased operatons on July 27, 1983.The collective-bargaining agreement entered into be-tween Kane and the International Union subsequently ex-pired on January 31, 1983. Ivan Schmierer,who hadbeen employed by Kane as a designer and quality'controlmanager based in Leitchfield, but with responsibility forother plants as well,began negotiations with Kane anditsparent company which ultimately led to Schmierer'sacquisitionofKane's largest Leitchfield facility, the55,000-square-foot"Cave Mill Road"plant.A letter of intent was entered into on August 5.Schmierer obtained necessary financing and he began op-eration on, September 7, 1983, under the name IMS Man-ufacturingCompany,Inc., a corporation whose stock hewholly owned until the summer of 1984 when a minorityinterest)was sold to employees.DuringAugust Schmierer utilized approximately, 25unpaid"volunteers"to perform maintenance and cleanupwork, on the facility he ultimately acquired.All volun-The address reflected thereon was that of the International in Balti-more, Marylandteerswho sought employment followingcommencementof manufacturing operations in September received jobs.The operations conducted by IMS were consolidatedat thelargerof the two buildings previously used byKane. All of its equipment at this point was that whichhe acquired from Kane Industries. The Company hired amajority of employees who had previously been em-ployed by its predecessor, Kane Industries. In addition,theCompany acquired several former customers ofKane, most specifically RPM, Gordon of Philadelphia,and SuperiorPlant Company.By letter datedMarch 23, 1984, the InternationalUnion demanded that the Respondent recognize and bar-gain with it as the lawful representative of its employeesand requested a responseby April 1.By stipulation itwas agreed that on that date 62 to 63 percent of the Re-spondent'swork force (of over 200 employees) wasmade of former Kane employees. Two or three daysafter receipt of the letter Schmierer assembled all theemployees and read them the demand letter.He thentold them that under no circumstances would he talk tothe Union unless they wanted him to. Schmierer spokefor 20 minutes and testified that he observed a "stunned"reaction by the employees and that subsequently "at least30 or 40 people" told him .they hoped he would not talkwith the Union.Schmierer also had prepared a one-pagedocument captioned,"Statement on Unionism,"whichwas distributed by Schmierer's wife to all employees atthemeeting.It stated that the Respondent was a non-unioncompany and that employees, were at liberty todeal directly with the Company. The documentalso ac-cused unions of making false promises,causingstrife anddiscord, and distorting the facts and stated that it was theCompany's intention to oppose unionism by every propermeans, that employees should report any sort of pressureto join a union, and that no person would be allowed tocarry on union organizational activities on the job underpenalty of discharge.Schmierer otherwise did not respond to the Union;however, he did hold additional meetings with the em-ployees in which he continued to express his antiunionsentiment.As noted,the instant unfair labor practicecharge was filed on April 16, 1984,and the Respondenthas not,at any time since the demand or the filing of thecharge, responded to or engaged in any bargaining withthe Union.Schmierer describes the Respondent'soperation as"contract labor," explaining that he seeks out customerswho need substantial quantities of garments manufac-tured and bids for the work on these jobs. Schmiereradmits that much of Kane Industries' clothing manufac-turing business'was also "contract labor."Moreover,Kane, as a subsidiary of Chromalloy American, obtainedsignificant amountsof work from two othercompanieswhich were wholly owned subsidiaries of ChromalloyAmerican, namely, Gordon of Philadelphia and Superior.Schmierer testified that over one-half of Kane's businesswas from Superior (approximately 190 of Kane's 300 em-ployees worked on the Superior manufacturing line), andabout 10 to 15 percent was attributable to Gordon.Under the Respondent,, Gordon is also a major customer. 540DECISIONSOF NATIONALLABOR RELATIONS BOARDIML utilizes the same manufacturing methods thatwere previously utilized by Kane Industries. Althoughthe Respondent asserts that it staffed the plant throughthe local Manpower Service Office, which advertised forand processed over 1000 applications, Schmierer also tes-tified that he sought out former Kane employees becauseof their skill and experience and, in most cases, hiredformer Kane employees who then performedthe samejob that they did for Kane. The IML employees receivedthe same guaranteedminimum wageas did employees atKaneIndustries. Subsequently, some changeswere madein its incentive standards and rates. Employees receivesimilar fringe benefits, although they now pay for theirown insurance coverage. Working conditions otherwiseremained substantially the same. Employees continue towork from 7 a.m. to 3:30 p.m. with a morning break,afternoon break, and a lunch hour. IML also employs amajority of the Kane's supervisory staff. Of a total of 12current supervisors 9 are former Kane supervisors. Threeother current supervisors were formerly employees ofKane Industries in the same department they now over-see.A number of the office jobs were consolidated inorder to operate more efficiently and withless expense.Schmierer testified that the clothing manufacturingbusinessisseasonalin nature. Thus, demand and thetypes of garments produced will change according to theseason,with months where little or no work will be per-formed for a particular customer which, during latermonths, may account for a substantial percentage of theRespondent's volume. By stipulations entered into priorto the hearing, IML specified the percentage of businessprovided by each of the customers of the Respondentduring the 12-month period following the takeover ofthis facility by the Respondent. Gordon and Superiorprovide the bulk of the Respondent's business.Other cus-tomers, such as RPM, were customers of Kane Industriesat various times during the years preceding its shutdown.Several of Kane's customers, however, have not con-tracted with the Respondent. The documents reflect onlyone significant new customer (Cape Cod) of any size notpreviously served by Kane Industries that the Respond-ent now performs work for ona regular basis.During the year since the Respondentcommencedproduction operationssome changesinwork procedurehave occured. Specifically, Schmierer chose not to con-tinue production of certainlinespreviouslymade byKane Industries, namely, pants and vests. Although thatbusinesswas available to the Respondent, it apparentlywas not considered to be sufficiently profitable or desira-ble. Schmierer also indicated that he has purchased somenew equipment to improve conditions and production atthe facility,mostsignificantly a new $55,000 "fusing"machine,' a $25,000 air-condition replacement, and instal-lation of an overhead "trolley" system.' At the presenttime 80 percent of the equipment utilize in the produc-tion process was acquired fromKaneIndustries.As ofSeptember 1, 1984, the guaranteed minimum wage paidtoemployeeswas increased from $3.65 to $3.77.Schmierer testified that the entire increase was grantedto assist employees in participating in the employee stockpurchase shareholder program. Schmierer also testifiedthat he told employees that their support of the stockpurchase plan was the only way the Respondent couldstay in business. Approximately 90 percent of the em-ployees assertedly agreed to participate.During February 1984, Schemierer had begun plan-ning the employee stock purchase plan and during earlyMarch he distributed a questionnaire seeking to deter-mine employee interest in the proposal. At some latertime, not established on the record as being prior toMarch 23, employees indicated a predominant interest inparticipation.In an offer of proof, over the objections of the Gener-alCounsel and the Charging Party, Schmierer gave hisopinion that when he first came to Kane's plant it wasrun as a dictatorship, with no incentive to work and saidthat he would have joined a union himself if he had beena rank-and-file employee. Schmierer also testified thatconditions changed somewhat after the Union was votedin and a management change was made; however, he feltthat the processing of grievances maintained an attitudeof turbulence which continued until Kane closed.Based on his opinion of employee working conditionsunder Kane's control and his own opinion that he hadestablished good communications with the Respondent'semployees,aswellasgoodworkingconditions,Schmierer asserts that he accordingly believed that a ma-jority of his employees did not wish to be represented bya union.The Respondent also offered as an exhibit a petitionpurportedly prepared by a majority of employees ontheir own initiative and sent to the Board in May 1984and to Schmierer on May 16. The petition, which pur-portstoassertthattheemployees stood behindSchmierer's plan for employee purchase of stock, andthat they felt they did not need to be represented by theUnion, was not received into evidence.III.DISCUSSIONThe issues presented for consideration here are wheth-er the Respondent is a successor employee to Kane In-dustries,whether a proper party presented the bargainingdemand, and whether the Respondent had a good-faithdoubt as to the Union's majority status.A. Successor StatusThe traditional standard forevaluationof successorstatus and the resulting, concomitant duty of asuccessoremployer to bargain with a union that represents thepredecessor's employees, derives from the decision of theSupreme Court inNLRB v. Burns Security Services,406U.S. 272 (1972).In determiningwhether a purchaser is obligated tobargain with the exclusive representative of its predeces-sor's employees, the basic test is whether there is sub-stantial continuity in the employing enterprise.Wherethere is such a continuity, the presumption of majoritystatus by the union under the predecessor is not affectedby a change in ownership. The traditional criteria forthis test include whether there has been substantial conti-nuity in the following: (1) businessoperations; (2) plant;(3)work force; (4) jobs and working conditions; (5) su-pervisors; (6) machinery, equipment, and methods of pro- IMS MFG. CO.duction;and (7) product or service.SeeAircraftMagnesi-um,265 N]LRB 1344 (1982).Applying these well-settledcriteria to the totality of the circumstances here, it isconcluded that the Respondent is a successor.The Respondent's argument to the contrary relies pri-marily on the Board's decision inRadiant Fashions, 202NLRB 938(1973),where,despite the existence of anumber of continuity factors,the Board said it must con-sider the totality of the circumstances and went on tofindcontrolling,countervailing elements including alengthy hiatus in resumption of production,the purchaseof the asset of only a segment of an enterprise,the acqui-sition of virtually none of the predecessor's customers,and differences in markets.As pointed out by the Gener-alCounsel,however,it is not necessary that the new em-ploying enterprise to be a carbon copy of the predeces-sor.Here, it is clear that the former Kane Industries plantisbeing operated by the Respondent for the same pur-pose,namely,to manufacture clothing and garments. Al-though there are some differences in the current businessoperation and minor changes in the plant,including theacquisition of some new equipment,the changing of thelocation of a line,and other similar minor alterations inthemanufacturing process,the Respondent utilizes thesame manufacturing procedures and describes both itsoperations and those of its predecessor as "contractlabor,"and it admittedly acquired the equipment fromboth of Kane Industries plants and consolidated them inthe largest building where the other facility was closed.And, even after some changes were made, some 80 per-cent of the equipment utilized remained former Kaneequipment.The Respondent also contracts with a customer basethat is similar to that of its predecessor.Gordon and Su-perior,companies owned by Chromalloy American, theparent company of Kane Industries,remain as significantcustomers regardless of the fact that the volume of busi-ness contributed by these customers has seasonal vari-ations.Orders for Superior and Gordon ranged from asmuch as 82 percent of the Respondent's business in April1984 to 36.6 percent in July 1984 and, in addition, otherformer customers of Kane Industries comprise more thanhalf of the total business performed by the Respondentsince it began operations.A majority(at least 62 percent at the time of theUnion'sdemand)of the Respondent's employees areformer Kane Inudustries employees and the Respondentadmits that it sought out former Kane employees becauseof their experience,aswell as to provide employmentcontinuity for residents'of Leitchfield, where Kane was aprincipal source of employment'opportunities.FormerKane employees generally assumed the same jobs thatthey performed at Kane Industries and two employeesspecifically testified that they operated the same ma-chines that they formerly operated at Kane Industries.Moreover,9 of the 12 current supervisors at the Re-spondent had supervisory responsibilities at Kane Indus-tnes, and the 3 other supervisors all worked for Kane In-dustries in positions that involved,similar work.Finally,it is noted that the Respondent's owner began negotiat-ingwith Kane Industries and its parent corporation in541June 1983,prior to the plant closing on July 27.A letterof intent for the sale was entered into only 11 days afterthe closing and work on plant preparation was per-formed during August and until operations under the Re-spondent's name began on September 7. Under these cir-cumstances,I cannot agree with the Respondent's asser-tion that a relevant hiatus in operations occurred thatwould indicate a lack of continuity in the business enter-prise and,on a review of all the evidence,I concludethat the Respondent is a successor employer to Kane In-dustries and thus has an obligation,on demand, to meetand bargain in good faith with the Union.B. Party Requesting BargainingThe bargaining request of March 23 was made by rep-resentatives of the International Union.The Internationalwas originally certified as bargaining representative inNovember 1979;however,after the decertification elec-tion,the Board reissued its certification in the name ofthe Local.As shown,a local union is chartered by the Interna-tional after initial certification.A local functions in manyrespects as an arm of the International and is obligated tocarry out the objectives, policies,and decisions of theInternational.Here,the only contract between the Unionand Kane Industries was negotiated by the Internationaland the apparent reason the Local rather than the Inter-nationalwas certified in the decertification proceedingwas that the Board followed the naming of the Local inthe petition.Otherwise,however,the address given wasthat of the International in Baltimore,the same addressfromwhich the March 1984 demand for bargainingcame.There is no indication that the Respondent wasmisled and the Respondent did not otherwise seek anyclarification from the Union or the Board.Instead, itcompletely avoided any communication with the Unionand I conclude that it is arguing a distinction without adifference.Accordingly, I , find that a valid demand tobargain was made on behalf of the Local by the March23 letter of the International.Inanyevent,theUnion filed an amended chargeagainst the Employer on May 31,1984, alleging thatIMS refused to bargain with both the InternationalandLocal 469.Under these circumstances I agree with theCharging Party that the filing of this charge was tanta-mount to an explicit request to bargain,and the Compa-ny's failure to, bargain at that time constitutes another re-fusal to bargain.SewaneeCoal Operators'Assn.,167NLRB 172(1967).C.Majority StatusThe BoardinBurgerPits,273NLRB 1001, 1001(1984), reiterated that:It iswell settled that absent unusual circum-stances a union enjoys an irrebuttable presumptionof majority status during the first year following itscertication.After the certification year the presump-tion of majority status becomes rebuttable.Whethercertifiedor voluntarily recognized,a union alsoenjoys a rebuttable presumption of majority status 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon the expiration of a collective-bargaining agree-ment.An employerwho refuses to bargain with anincumbent union may rebut the presumption of ma-jority status by establishing either(1) that at thetime of the refusal to bargain the union in fact didnot enjoy majority status,of (2) that the refusal waspredicated on a good-faith and reasonably groundeddoubt,supportedby objectiveconsideration, of theunion'smajority status. It is also established thatwithin a reasonable time prior to the expiration dateof a collective-bargaining agreement,an employerwho establishes a good-faith doubt of a union's ma-jority status may announce that it does not intend tonegotiate a new agreement.Here,following the filing of a decertification petitionand an election,the Union was certified on June 6, 1983.The Union's bargaining demand was made on March 23,1984,well within the time of the irrebuttable presump-tion that the Union enjoyed majority status.The Respondent,however,apparently arguesthat theUnion's failure to make a prompt recognition demandconstitutes a special circumstance that precludes theclaim to an irrebuttable presumption.The Respondentcites no authority for its proposition and I find no validreason to change the presumption period from 1 year tosome lesser period.Underthese circumstance, I find thatthe Respondent refused to bargain with the Union at atime it was legally bound to do so and that it according-ly violated Section 8(a)(1) and (5)of theAct asalleged.Moreover,Ialso find that the Respondent has notshown that it had a timely,good-faith doubt as to theUnion'smajority status.The Board recently found that under circumstanceswhere the union enjoys a rebuttable presumption of ma-joritystatus only, a successor may lawfully withdrawfrom negotiation at any time following recognition if itcan show that the union had in fact lost its majoritystatusat the timeof the refusal tobargainor that the re-fusal to bargain was grounded on a good-faith doubtbased on objectivefactsthatthe union continued to com-mand majority support,Harley Davidson TransportationCo., 273 NLRB1531 (1985).In the instant case the Re-spondent's assertions of good-faith doubt are based onsubjective factors developed subsequent to its refusal tobargain.First,the Respondent was aware that the Union re-cently had prevailed in the decertification matter andthere is no showing that any activities subsequently tookplace that might have demonstrated any continuing inter-nal conflicts or other activities that might tend to indi-cate a climate conductive to diminishing union support.Secondly,it is not shown that at the time of the demand,the Respondent and its owner relied on any objective in-formation regarding employee sentiments as related tounion majority status. To the contrary,both the recordand the Respondent's offer of proof in this regard indi-cate that Owner Schmierer relied only on his personalsubjective opinion,which was based only on his percep-tion that employee gratitude for his personal actions insaving jobs in the'community and running the business ina progressive manner would negate any desire or needfor continued union representation.This opinion was said to be reinforced by commentshe heard from an estimated 30 or 40 employees who al-legedly told him they hoped he would not talk with theUnion. The alleged comments, however, were made sub-sequent to Schmierer's distribution of his "statement ofunionism" and after his 20-minute speech in response tothe union demand letter in which he clearly stated thattheRespondentwas a nonunion company; that hethought unions were guility of making false promises,causingstrife, and distorting facts; and that he intendedto oppose unions by every proper means. The alleged re-marks by employees clearly are hearsay and, significant-ly,no individual witnesses testified to corroborate theiralleged statements. In view of the circumstance underwhich such remarks were said to have occurred,Schmierer's self-serving recitation of their alleged senti-ment cannot be considered to be reliable, probative evi-dence that might support the Respondent's claimeddoubt that a majority of its employees would not supportunion representation for collective-bargaining purposes.Moreover, the Respondent had over 200 employees atthis time and thus even if negative union sentiments wereexpressed by even 40 employees, it did not significantlyapproach majority status.The Respondent also asserts that it relied on employeeindications that they wished to participate in a stock pur-chase plan. An expression of desire to participate in anemployee's stock purchase plan is in no way the equiva-lent of a repudiation or rejection of union representation.The two are not mutually exclusive. Moreover, it is notshown that this information was received by the Re-spondent at a date prior to the Union's demand for bar-gaining and the Respondent's subsequent failure to re-spond.Finally, the Respondent asserts its good-faith relianceon a purported employee petition sent to Schmeierer onMay 16. This document, not received into evidence, ap-pears to be partially a response to Schmierer's question-naire on intent to purchase stock as well as an expressionof confidence in his management and a statement thatthey did not feel they needed union representation. Noeffort was made by the Respondent to properly establishthe authenticity of the document or the circumstancesunder which it was prepared. In any event, the docu-ment is dated weeks beyond the date recognition wassought and, again, it purports to express the opinions ofnonwitnesses who had previously been subjected to theRespondent's repeated statements and expressions of an-tiunion sentiment. I find the petitions do not constitutetimely, reliable, or probative evidence relevant to the cir-cumstances that existed at the critical time when the Re-spondent- rejected the Union's demand to bargain. Ac-cordingly, I reaffirm my evidentiary rulings made at thehearing, seeAircraftMagnesium,supra at 1346.In view of the overall circumstances, I conclude theRespondent has failed to show that the Union had in factlost itsmajority status at the time of the refusal to bar-gain or that the refusal to bargain was grounded on agood-faith doubt of majority support for the Union based IMS MFG.CO.543on objective factors. Accordingly, I reaffirm my findingthat the Respondent has violated Section 8(a)(1) and (5)of the Act by this refusal, seeHarley-DavidsonandAir-craftMagnesium,supra.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.The unit set forth herein constitutes a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.3.At all times material herein, the International Unionand its Local 469, either jointly or severally, have beenthe exclusive collective-bargaining representative of theemployees in the described unit set forth herein.4.The Respondent is a legal successor for labor rela-tions purposes to Kane Industries, a Division of Chro-malloy American Corporation, in the operation of theplant at Cave Mill Road, Leitchfield, Kentucky.5. Since about March 23, 1984, and at all times thereaf-ter, the Respondent has failed and refused to recognizeand to bargain collectively in good faith with the Unionas the exclusive representative of the Respondent's em-ployees in the unit described herein, and has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.THE REMEDYHaving foundthat theRespondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and(1) of the Act, I find itnecessarythat it be ordered to cease and desist therefrom and, onrequest, bargain collectively with the Union as the exclu-sive representative of all employees in the appropriateunit.On these findings of fact and conclusionsof law andon the entire record,I issue the following recommend-ed2ORDERThe Respondent, IMS Manufacturing Company, Inc.,Leitchfield,Kentucky, its officers,agents,successors,and assigns, shall1.Cease and desist from(a)Failing and refusing to recognize and bargain col-lectively in good faith with International Ladies' Gar-mentWorkers Union, AFL-CIO and its Local 469 as theexclusive bargaining representative of its employees inthe following unit:All production and maintenance employees in theEmployer's establishment located at CaveMillRoad, Leitchfield, Kentucky, 42754, but excludingall office clerical employees, technical and sales em-ployees, professional employees, computerized cut-ting and marking machine technicians and opera-tors,watchmen, guards and supervisors as definedin the National Labor Relations Act, as amended.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Recognize and, on request, bargain in good faithwith the above-named Union as the exclusive collective-bargaining representative of its employees in the unitfound appropriate herein respecting rates of pay, hoursof employment, or other terms and conditions of employ-ment and, if an agreement is reached, embody it in awritten and signed contract.(b) Post at its Leitchfield, Kentucky, plant copies ofthe attached notice marked "Appendix."8 Copies of thenotice, on forms provided by the Regional Director forRegion 9, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.2 If no exceptionsare filed as provided by Sec. 102.46 of theBoard'sRules and Regulations,the findings, conclusions, and recommendedOrder shall, as providedin Sec102 48 of theRules,be adopted by theBoard and allobjections to them shall be deemed waived forallpur-poses.2 If thisOrderis enforced by a judgmentof a UnitedStates court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLaborRelations Board "